Appellant was convicted in the district court of Comanche *Page 503 
County for driving and operating a motor vehicle upon a publice street and upon a public highway situated within Comanche County and State of Texas, while intoxicated, and assessed a penalty of $50.00 and twenty days in jail, from which he appeals.
The indictment and the proceedings thereon appear to be regular. We find no bills of exception or statement of facts. It will be presumed that the evidence warranted the conviction, and there is nothing left for our consideration.
The judgment of the trial court is affirmed.